Citation Nr: 0525184	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a psychiatric disorder other than PTSD.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to March 
1946 and from January 1948 to April 1948.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2003  from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder (other than PTSD).  This case also comes 
before the RO from a September 2004 rating decision that 
denied entitlement to service connection for PTSD and 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  

In July 2005, the veteran appeared before the undersigned 
Veterans Law Judge at a hearing held at the RO.  The 
veteran's motion to advance the case on the docket was 
granted by the Board in September 2005.  

The reopened claim for entitlement to service connection for 
a psychiatric disorder other than PTSD and the claims for 
entitlement to service connection for PTSD and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In March 1987, the RO denied reopening the veteran's 
claim for a nervous condition.  The veteran was notified of 
his procedural and appellate rights in this letter; however, 
he did not submit a notice of disagreement within one year of 
this decision.

2.  VAOPGCPREC No. 3-2003 is a liberalizing provision, is the 
equivalent of new and material evidence and is sufficient to 
reopen the veteran's claim for service connection for a 
psychiatric disorder other than PTSD. VAOPGCPREC No. 3-2003; 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).


CONCLUSION OF LAW

VAOPGCPREC No. 3-2003 is a liberalizing provision, is the 
equivalent of new and material evidence and is sufficient to 
reopen the veteran's claim for service connection for a 
psychiatric disorder. VAOPGCPREC No. 3-2003; Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the duties to notify and assist have been met 
to the extent necessary to reopen the claim.  Thus, there is 
no prejudice to the appellant in deciding that part of the 
claim at this time.  

In the prior decision of March 1987, the RO denied reopening 
a claim for entitlement to service connection for a "nervous 
condition."  The basis for the decision was that the RO had 
initially denied service connection for such a disorder in 
June 1946, with notice sent within the same month and the 
veteran had failed to appeal that decision within the one 
year appeal period and failed to submit any new and material 
evidence to reopen this previously denied claim.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2004).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including a psychosis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service. A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. VAOGCPREC 3-2003 (July 16, 2003); 
see generally Cotant v. Principi, 17 Vet. App. 116, 124 
(2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b) (2004).

The requirement of an increase in disability in 38 C.F.R. § 
3.306 applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111. VAOGCPREC 3-2003 
(July 16, 2003); see generally Jordan v. Principi, 17 Vet. 
App. 261, 266 (2003) (Court cited the VA General Counsel's 
opinion that 38 C.F.R. § 3.304(b) was invalid because it 
conflicted with 38 U.S.C.A. § 1111 insofar it did not require 
clear and unmistakable evidence to establish the preexisting 
condition was not aggravated by such service).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
At the time of the March 1987 RO decision, the record 
included the original denial of March 1946 which denied 
entitlement to service connection for an alleged general 
nervous condition.  The denial pointed out that the veteran 
had submitted a statement from a private physician in support 
of his claim, but noted that the record showed that the 
veteran was hospitalized for 38 duty days for mental 
observation.  It was found at the time that he was a quiet 
seclusive individual given to day dreaming and engrossed with 
fantasy.  He was discharged with the diagnosis of schizoid 
personality, held to have existed prior to enlistment and not 
aggravated by service.  The March 1946 rating determined that 
since it was shown by the records that the condition existed 
prior to service ad that the veteran had auditory 
hallucinations for nine months prior to hospitalization, 
service connection for a neuropsychiatric condition should be 
denied.  

The Board notes that the service medical records relied upon 
at the time of the March 1946 rating decision revealed the 
veteran to have been hospitalized between January 1946 and 
February 1946 after 38 training days with complaints that 
included auditory hallucinations telling him to harm himself, 
with an initial diagnosis of schizophrenia given.  During the 
course of hospitalization, his conduct became normal with no 
evidence of impending psychosis; the diagnosis was changed on 
release from the hospital as EC for no disease.  Later in 
February 1946 he appeared before the Aptitude Board, and was 
said to suffer a schizoid disorder which prevented him from 
adjusting to service, with a recurrence of hallucinatory 
activity said to have recently taken place.  He underwent a 
Medical Board proceeding in March 1946, in which he gave a 
history of having had emotional complaints and insomnia prior 
to entering the service, and the history of his inservice 
treatment for complaints that included ideas of self harm and 
hearing voices was reviewed.  The Medical Board determined 
that the veteran did not have a psychosis but rather a 
personality disorder of schizoid type that made him unfit for 
further training.  The disorder was diagnosed as schizoid 
personality, regarded as having not been incurred in the line 
of duty.  

Subsequent to the March 1946 rating decision, multiple 
attempts by the veteran to reopen his claim were denied by 
unappealed rating decisions in July 1970, August 1972, and 
most recently in March 1987.  The veteran then attempted to 
reopen a claim for a psychiatric disorder in July 2003, which 
is the basis for the current appeal.  He is not shown to have 
filed a PTSD claim until June 2004 and this claim was first 
addressed by the RO in a September 2004 rating, which was 
appealed to the Board.  Thus PTSD is not part of the new and 
material claim.

Although the RO previously denied service connection for a 
psychiatric disorder based on its finding that the veteran's 
neuropsychiatric problems other than PTSD were shown to 
preexist service,  the question remains as to whether a 
preexisting psychiatric disorder was aggravated by service 
with consideration under the intervening changes in the law.  
See Cotant, supra and VAOPGCPREC No. 3-2003 (July 16, 2003).

The Board finds that the pertinent intervening change in VA 
law created a new basis for entitlement to benefits, because 
the veteran's claim under the liberalizing regulation is a 
claim separate and distinct from the claim previously and 
finally denied prior to the liberalizing regulation.  See 
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) 
(under appropriate circumstances, intervening change in 
applicable law may entitle veteran to consideration of claim, 
even though claim is based on essentially the same facts as 
those in previously adjudicated claim); Spencer v. Brown, 4 
Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed.Cir. 
1994).

Based upon the newly liberalizing law governing claims based 
on the aggravation of preexisting disabilities and the facts 
in this case, the Board finds that the veteran's claim for 
entitlement to service connection for a psychiatric injury 
other than PTSD, based on aggravation is reopened and must 
reviewed on a de novo basis as opposed to a new and material 
basis.  See Spencer, supra.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder other than PTSD is reopened based on 
based on recent liberalizing law.

REMAND

As noted above, the claim for entitlement to service 
connection for a psychiatric disability was reopened based on 
the enactment of liberalizing law during the pendency of this 
matter.  

The agency of original jurisdiction has yet to consider the 
revised provisions governing presumption of soundness under 
VAOGCPREC 3-2003.  See also Cotant v. Principi, 17 Vet. App. 
116 (2003).  The Board also finds that additional evidentiary 
development is required regarding the reopened issue of 
entitlement to service connection for a neuropsychiatric 
disorder other than PTSD and also regarding the PTSD issue 
itself.

The veteran testified in July 2005 that when he landed at 
Parris Island for basic training, he was subjected to 
extremely abusive treatment by his drill sergeant, including 
being subjected to beatings with a belt.  He also testified 
that he witnessed several Marine recruits who had hung 
themselves in a bathroom after training.  He also testified 
that he was awarded Social Security Disability benefits 
around 1976.   

The record indicates that the veteran entered basic training 
at Parris Island around late November 1945.  To date no 
attempts have been made to verify his claimed stressors, to 
include his claims that there were several recruits with him 
who committed suicide while he was there.  

The record also shows that in November 1981 and December 
1981, action was taken to discontinue Social Security 
benefits that had been in effect.  However, a copy of the 
original decision granting benefits or the supporting 
documents, is not of record. 

The record shows differential diagnoses for psychiatric 
disorders made over the years, including anxiety reaction, 
schizoid disorder and bipolar disorder, among others.  Most 
recently, he is shown to have been diagnosed with PTSD in 
October 2004.  Clarification of the proper diagnoses of all 
psychiatric disorders found is warranted, as well as a 
medical opinion ascertaining the etiology of all psychiatric 
disorders found.  VA's duty to assist the appellant includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2004).

The veteran's TDIU claim is inextricably intertwined with the 
service connection claims and decision on this issue must be 
deferred pending the outcome of those claims.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist and due process, this case is REMANDED to 
the VBA AMC for the following actions:

1.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
Social Security disability benefits in 
1981 as well as the medical records 
relied upon concerning that particular 
grant.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The VBA AMC should contact the 
National Archives and Records 
Administration (NARA), and request copies 
of the records such as morning reports, 
operational reports, lessons learned 
statements, or any other information 
pertinent to the Marine training center 
at Parris Island between late November 
and December 1945.  The incidents of 
particular interest include the claimed 
incidents of abuse during basic training 
around this time and the alleged suicides 
of eight Marines in training around this 
time.  

3.  Thereafter, and the VBA AMC should 
afford the veteran a VA special 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD if present.  The examiner 
should provide an opinion on the 
following: 

a.  Does the veteran have PTSD?

b.  If PTSD is diagnosed, the examiner 
should consider only the verified 
stressors.  After consideration of these 
stressors, the examiner should explain 
whether this satisfies the criteria to 
support a diagnosis of PTSD.

c.  The examiner must determine the 
nature and etiology of any psychiatric 
disorder(s) present other than PTSD, to 
include schizoid disorder, anxiety 
disorder or bipolar disorder or any other 
psychiatric disorder present.  The 
examiner should review the record, to 
include the available service medical 
records, service personnel records and 
post service psychiatric treatment 
records and provide an opinion on the 
following:

Does the veteran have a diagnosis of 
schizoid disorder, anxiety disorder 
and/or bipolar disorder?  If so, is it as 
least as likely as not related to 
service, or if preexisting service, was 
aggravated thereby?

If schizoid disorder, anxiety disorder or 
bipolar disorder is not diagnosed or if 
there are additional psychiatric 
disorders, the examiner should opine as 
to whether it is as least as likely as 
not that any such disorder(s) is/are 
related to service, or if preexisting 
service, was/were aggravated thereby.

The examiner should also opine whether 
any psychiatric disorder diagnosed, if 
not shown in service or aggravated by 
service, is as likely as not a psychotic 
disorder shown to be manifest to a 
compensable degree within one year of his 
discharge from service in March 1946 or 
the second discharge in April 1948?

The report of the examination should 
include a complete rationale for all 
opinions.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AMC should implement corrective 
procedures. The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the BVA AMC 
should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations not previously 
provided, taking into account the 
presumption of soundness as it may be 
deemed to apply to this case.  See 
VAOPGCPREC 3-2003 (July 16, 2003); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


